 1                                                                             Judge Richard A. Jones
 2
 3
 4
 5
                           UNITED STATES DISTRICT COURT FOR THE
 6
                             WESTERN DISTRICT OF WASHINGTON
 7                                     AT SEATTLE
 8
      UNITED STATES OF AMERICA,                                   No. CR18-134-RAJ
 9
                               Plaintiff,
                                                                  ORDER SETTING DISCOVERY
10
                          v.                                      SCHEDULE, MOTIONS DEADLINE,
11                                                                AND HEARING DATE TO GOVERN
                                                                  THE THIRD-PARTY CLAIM FILED
12    WARIO MOHAMED ABDULLAHI,
                                                                  TO A PRELIMINARILY FORFEITED
13                                                                FIREARM
                               Defendant,
14
      and
15
      MICHELLE CAUDILL,
16
                        Third-Party Claimant.
17
18          THIS MATTER comes before the Court on the United States’ Motion for a
19 Scheduling Order to Govern the Third-Party Claim Filed to a Preliminarily Forfeited
20 Firearm (“Motion”).
21          The Court, having reviewed the United States’ Motion, the claim filed by Michelle
22 Caudill (Dkt. #58), and the other papers and pleadings filed in this matter, finds that entry
23 of an order setting a discovery schedule, a motions deadline, and a hearing date is
24 appropriate, and hereby GRANTS the Motion (Dkt. #59). The Court will permit
25 discovery and entertain motions related to a third-party claim pursuant to Fed. R. Crim. P.
26 32.2(c)(1) and, to the extent an evidentiary hearing on the third-party claim is required,
27 the Court will conduct that hearing pursuant to 21 U.S.C. § 853(n)(2) & (4)-(6).
28
     Order Setting Discovery Schedule, Motions Deadline and Hearing Date - 1     UNITED STATES ATTORNEY
                                                                                700 STEWART STREET, SUITE 5220
     U.S. v. Abdullahi, CR18-134-RAJ
                                                                                 SEATTLE, WASHINGTON 98101
                                                                                        (206) 553-7970
1           NOW, THEREFORE, THE COURT ORDERS:
2           1) The United States and Michelle Caudill (collectively “the Parties”) may engage
3               in discovery related to the third-party claim. The discovery period shall close
4               on October 4, 2019;
5           2) Thereafter, the Parties shall file any dispositive motions no later than
6               November 1, 2019; and,
7           3) If necessary, an evidentiary hearing will be held on any disputed third-party
8               claims on December 13, 2019 at 9:00 AM in Courtroom 13106.
9
10          IT IS SO ORDERED.
11
            DATED this 24th day of July, 2019.
12
13
14
                                                               A
                                                               The Honorable Richard A. Jones
15                                                             United States District Judge
16
17
18
19
20
21
22
23
24
25
26
27
28
     Order Setting Discovery Schedule, Motions Deadline and Hearing Date - 2     UNITED STATES ATTORNEY
                                                                                700 STEWART STREET, SUITE 5220
     U.S. v. Abdullahi, CR18-134-RAJ
                                                                                 SEATTLE, WASHINGTON 98101
                                                                                        (206) 553-7970
